COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  IN RE: THE STATE OF TEXAS,                     §              No. 08-22-00050-CR

                       State.                    §        AN ORIGINAL PROCEEDING

                                                 §                IN MANDAMUS

                                                 §

                                                 §

                                                 §
                                           ORDER

        The Court received and filed the supplemental clerk’s record and supplemental reporter’s

record as requested in its order issued March 18, 2022. Matthew DeKoatz has been appointed to

represent Crispen Hanson on the mandamus proceeding. The mandamus action is therefore

reinstated.

       Furthermore, a response from the Real Party in Interest is requested within 20 days.

       IT IS SO ORDERED this 12th day of April, 2022.

                                            PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.